     Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 1 of 10 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TYEASHA JOHNSON, on behalf of herself
and others similarly situated,

               Plaintiff,                           CASE NO. __________________

v.
                                                    JURY TRIAL DEMANDED
HIMAGINE SOLUTIONS, INC.,

               Defendant.

                            COLLECTIVE ACTION COMPLAINT

        Plaintiff TYEASHA JOHNSON, individually and on behalf of all others similarly

situated, by her attorneys, for her Complaint against Defendant HIMAGINE SOLUTIONS, INC.

(“Himagine”), alleges as follows:

                                 NATURE OF THE ACTION

        1.     Plaintiff brings this action under the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. §§ 201, et seq. (“FLSA”) on behalf herself and all current and former

remote Coders (hereinafter, regardless of precise title, referred to as “Coders”) who work and/or

worked for Himagine within the United States (the “Collective” or “Collective Action

Members”).

        2.     Himagine violated the FLSA by failing to pay Plaintiff and the Collective Action

Members premium overtime compensation. Plaintiff and the Collective Action Members are

entitled to unpaid overtime compensation from Himagine for all hours worked by them in excess

of forty (40) hours in a workweek, and are also entitled to liquidated damages pursuant to the

FLSA.




                                                1
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 2 of 10 PageID #: 2



       3.      As stated on their website, Himagine is the largest privately held Healthcare

Information Management (HIM) outsourcing company in the U.S., supporting 250 clients across

50 states. Himagine works with children’s and specialty hospitals, academic medical centers,

large health systems, small rural and secondary market facilities, and physician and group

practices across multiple specialties. Approximately 90% of their 1,200 employees are HIM

professionals and they employ a team of 70+ HIM leaders who manage, audit, and support their

field-based coders and registrars.

       4.      Himagine employs Coders to work from home nationwide and uniformly

classifies them as non-exempt from overtime compensation under the FLSA.

       5.      Coders are generally assigned to one or more medical facilities/practices who are

Himagine’s clients. Coders review medical records and assign appropriate medical codes to

medical treatment and care provided by the facilities/practices to whom they are assigned. The

codes are used by organizations, including insurance companies, to review care provided and

determine compensability and reimbursement for the care provided. In addition to coding work,

Coders perform related tasks such as corresponding by email, participating in phone conferences,

engaging in quality control review, and other tasks related to their coding work.

       6.      Pursuant to a uniform, companywide policy and practice, Himagine failed to

accurately track or record the actual hours worked by its Coders. Himagine furthered this

wrongful policy by: (i) failing to provide Coders with a way to accurately record the hours they

actually worked; (ii) permitting Coders to work before and after they “clock in” to Himagine’s

timekeeping system; and (iii) knowingly allowing Coders to work beyond the hours recorded.




                                                2
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 3 of 10 PageID #: 3



       7.        Himagine communicated efficiency expectations to its Coders, requiring Coders

to perform a certain measurable amount of work each shift. Failure to perform the expected

amount of work in the scheduled shift results in the Coders being considered inefficient,

jeopardizing the amount and favorability of their future assignments. Repeated inefficient

ratings could lead to termination. Himagine is aware that the natural result of its policy is that

Coders will report having completed all of their work within an allotted shift, even if the work

took them longer than the allotted shift, for the sake of maintaining their efficiency rating. Doing

so enabled Coders to keep their assignments and their jobs.

       8.        Himagine could have readily and accurately used electronic timekeeping to more

accurately track the hours Coders worked. However, Himagine relied largely on self-reporting

by Coders, facilitating Coders’ underreporting of hours worked. Himagine paid Coders only for

the underreported hours, despite knowing Coders worked more hours, frequently more than 40

hour per week.

       9.        Himagine also told its Coders that overtime was not permitted without prior

authorization from management. However, such requests were regularly denied and met with

threats of reduced workload assignments (and less than full-time employment) if the requesting

Coder’s work was not completed within the allotted shifts.

       10.       Himagine’s systematic failure and refusal to pay Plaintiff and all other similarly

situated Coders for all hours worked over 40 in a workweek violates the FLSA.

       11.       Plaintiff alleges on behalf of herself and all similarly situated current and former

Coders, however variously titled, employed by Himagine in the United States and who elect to

opt-in to this action pursuant to the FLSA that they are entitled to: (i) unpaid wages for unpaid

hours worked in excess of 40 in a workweek; (ii) liquidated damages, and (iii) reasonable

attorneys’ fees and costs, pursuant to the FLSA.


                                                   3
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 4 of 10 PageID #: 4



                                           THE PARTIES

Plaintiff

       12.     Plaintiff Johnson worked for Himagine from in or about March 2015 to in or

about April 2017.

       13.     Pursuant to Himagine’s policy, pattern or practice, Plaintiff regularly performed

work as a Coder for Himagine’s benefit without receiving all legally mandated compensation.

Specifically, Himagine did not pay Plaintiff overtime compensation for all hours he worked as a

Coder in excess of 40 hours in a workweek, in violation of the FLSA, Wage Claim Act and

Minimum Wage Order

       14.     Plaintiff’s written Consent to Join this action is attached as Exhibit A.

The Defendant

       15.     Himagine Solutions, Inc. is a Florida corporation with its principal place of

business located in St. Louis, Missouri.

       16.     Himagine employed Plaintiff and other similarly situated current and former

Coders and, at all material times, directly and/or indirectly, jointly or severally, controlled and

directed Plaintiff’s and the Collective Action Members’ terms of employment and compensation.

       17.     Himagine had the power to control the terms and conditions of employment of

Plaintiff and other similarly situated current and former Coders, including, without limitation,

those terms and conditions relating to the claims alleged herein.

                                 JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332,

and 1337.

       19.     In addition, the Court has subject matter jurisdiction over Plaintiff’s claims under

the FLSA, 29 U.S.C. § 201 et seq., pursuant to 29 U.S.C. § 216(b).


                                                  4
    Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 5 of 10 PageID #: 5



          20.   This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §

216(b).

          21.   Himagine is subject to personal jurisdiction in Missouri.

          22.   Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C. §

1391(b) since a substantial part of the events or omissions giving rise to the claims in this Class

and Collective Action Complaint occurred within this District.

          23.   Himagine is a covered employer within the meaning of the FLSA, and has had

gross revenues exceeding $500,000.00 for all relevant time periods.

                           COLLECTIVE ACTION ALLEGATIONS

          24.   Plaintiff brings FLSA overtime claims on behalf of herself and all similarly

situated persons who work or have worked for Himagine as Coders since during the three years

preceding the filing of this lawsuit who elect to opt in to this action. 1

          25.   Himagine is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiff and the Collective Action Members. There are many similarly situated current and

former Coders who have been underpaid in violation of the FLSA and who would benefit from

the issuance of a court-supervised notice of the present lawsuit and the opportunity to join the

present lawsuit.

          26.   Those similarly situated Coders are known to Himagine, are readily identifiable,

and can be located through Himagine’s records. Notice should be sent to the Collective Action

Members pursuant to 29 U.S.C. § 216(b). Plaintiff and the Collective Action Members worked

for Himagine as Coders and regularly worked more than 40 hours a week.




1
 Plaintiff and Defendant previously entered into a tolling agreement, tolling the claims of
Plaintiff and Opt-In Brian Hazel from November 1, 2019 through April 6, 2020.
                                                   5
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 6 of 10 PageID #: 6



                                   FACTUAL ALLEGATIONS

       27.     Himagine failed to pay Plaintiff and the Collective Action Members all overtime

compensation due and owing to them for the hours they worked in excess of 40 in a workweek.

Plaintiff’s and the Collective Action Members’ time worked is not tracked until they clock in on

a timekeeping program on a computer. However, Plaintiff and the Collective Action Members

perform and/or performed work without compensation both before they clock in and after the

clock out on their computers.

       28.     Himagine failed to keep accurate records of the hours worked by Plaintiff and the

Collective Action Members.

       29.     Throughout the relevant period, it has been Himagine’s policy, pattern or practice

to require, suffer, or permit Plaintiff and the Collective Action Members to work in excess of 40

hours per week without paying them premium overtime compensation.

       30.     Himagine assigned all of the work that Plaintiff and the Collective Action

Members performed and/or Himagine was aware of the work that they performed.

       31.     Plaintiff and the Collective Action Members performed the same or similar

primary job duties, which are non-exempt.

       32.     Himagine has intentionally, willfully, and regularly engaged in a company-wide

policy, pattern, or practice of violating the FLSA, and applicable state law, with respect to

Plaintiff and the members of the Collective, which policy, pattern or practice was authorized,

established, promulgated, and/or ratified by Himagine’s Missouri headquarters. This policy,

pattern or practice includes but is not limited to:

               (a)     willfully failing to record all of the time that Plaintiff and the Collective

Action Members have worked for the benefit of Himagine;

               (b)     willfully failing to keep accurate payroll records as required by the FLSA;


                                                      6
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 7 of 10 PageID #: 7



               (c)     willfully failing to credit Plaintiff and the Collective Action Members for

all overtime hours worked, consistent with the requirements of the FLSA; and

               (d)    willfully failing to pay Plaintiff and the Collective Action Members

overtime compensation for hours that they worked in excess of 40 hours per workweek.

       33.     Himagine is aware or should have been aware that federal law required them to

pay their employees performing non-exempt duties an overtime premium for all hours worked in

excess of 40 hours per workweek.

       34.     Himagine’s unlawful conduct has been widespread, repeated, and consistent.

                               FIRST CAUSE OF ACTION
                   Fair Labor Standards Act: Unpaid Overtime Wages
         Brought on Behalf of Plaintiff and Similarly Situated Current and Former
                                Coders Against Defendant

       35.     Plaintiff realleges and incorporates by reference the allegations in all preceding

paragraphs.

       36.     Himagine has engaged in a widespread policy, pattern or practice of violating the

FLSA in regard to Plaintiff and the Collective, as detailed in this Complaint.

       37.     At all relevant times, Plaintiff and Collective Action Members were engaged in

commerce and/or the production of goods for commerce within the meaning of 29 U.S.C. §§

206(a) and 207(a).

       38.     The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Himagine.

       39.     Himagine is an employer of Plaintiff and the Collective Action Members and is

engaged in commerce and/or the production of goods for commerce within the meaning of 29

U.S.C. §§ 206(a) and 207(a).

       40.     At all relevant times, Plaintiff and the Collective Action Members were

employees within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

                                                 7
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 8 of 10 PageID #: 8



       41.        Himagine has failed to pay Plaintiff and the Collective Action Members all

overtime compensation to which they are/were entitled under the FLSA.

       42.        Himagine has failed to keep accurate records of time worked by the Plaintiff and

the Collective Action Members.

       43.        Himagine’s violations of the FLSA, as described in this Collective Action

Complaint, have been, and continue to be, willful and intentional.

       44.        Himagine is aware of its obligations under the FLSA, but did not make a good

faith effort to comply with the FLSA with respect to its time keeping and compensation of

Plaintiff and the Collective Action Members.

       45.        Because Himagine’s violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. § 255, as it may be further extended or tolled by

agreement, equity or operation of law.

       46.        As a result of Himagine’s willful violations of the FLSA, Plaintiff and the

Collective Action Members have suffered damages by being denied overtime wages in

accordance with the FLSA, in amounts to be determined at trial, and are entitled to recovery of

such amounts, liquidated damages, prejudgment interest, attorney’s fees, costs and expenses

pursuant to 29 U.S.C. § 216(b).

                                      PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

members of the Collective, prays for the following relief:

             A.      At the earliest possible time, Plaintiff should be allowed to give notice of this

class and collective action, or the Court should issue such notice, to all Collective Action

Members who are/were employed by Defendant during the applicable statute of limitations.




                                                   8
   Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 9 of 10 PageID #: 9



Such notice shall inform them that this civil action has been filed, of the nature of the action, and

of their right to join this lawsuit if they believe they were denied proper overtime wages;

             B.      Unpaid wages, statutory penalties and liquidated damages in the maximum

amount allowed by 29 U.S.C. §§ 201 et seq., the supporting United States Department of Labor

regulations, as well as Defendant’s share of FICA, FUTA, state unemployment insurance and

any other required employment taxes;

             C.      An injunction enjoining Defendant from violating the foregoing laws and

regulations in the future;

             D.      Pre and post-judgment interest;

             E.      A reasonable incentive award for the Plaintiff to compensate her for the time

and effort he has spent protecting the interests of other Coders, and the risks she has undertaken;

             F.      Attorneys’ fees and costs of the action, including expert fees; and

             G.      Injunctive, equitable, or other relief as this Court deems just and

proper.

                                 DEMAND FOR TRIAL BY JURY

          Plaintiff demands a trial by jury on all questions of fact raised by this Collective Action

Complaint.

Dated: April 23, 2020                            Respectfully submitted,

                                                 STUEVE SIEGEL HANSON LLP

                                                 /s/ George A. Hanson
                                                 George A. Hanson, Mo. 43450
                                                 Alexander T. Ricke, Mo. 65132
                                                 460 Nichols Rd, Suite 200
                                                 Kansas City, MO 64112
                                                 Tel: (816) 714-7100
                                                 Fax: (816) 714-7101
                                                 hanson@stuevesiegel.com
                                                 ricke@stuevesiegel.com


                                                    9
Case: 4:20-cv-00574-SPM Doc. #: 1 Filed: 04/23/20 Page: 10 of 10 PageID #: 10



                                   SHAVITZ LAW GROUP, P.A.
                                   Gregg I. Shavitz (pro hac vice forthcoming)
                                   Alan L. Quiles (pro hac vice forthcoming)
                                   951 Yamato Road, Suite 285
                                   Boca Raton, FL 33431
                                   Tel: (561) 447-8888
                                   Fax: (561) 447-8831
                                   gshavitz@shavitzlaw.com
                                   aquiles@shavitzlaw.com

                                   Attorneys for Plaintiff and the Putative Collective




                                     10
